PER CURIAM:
Jamie William Sites appeals from the district court’s order denying relief on his
*521motion for reconsideration filed pursuant to Fed.R.CivJP. 60(b). Our review of the record discloses that this appeal is without merit. Sites’ motion for reconsideration does not demonstrate that his civil complaint was improperly dismissed. We therefore find that the district court’s denial of his motion for reconsideration was not an abuse of discretion. Accordingly, we affirm the district court’s order on the reasoning of the district court. Sites v. Pendleton Cty. Bd. of Education, No. 2:05-cv-00043-REM, 2007 WL 2455466 (N.D.W.Va. Aug. 24, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.